Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 1 of 9 PageID #: 259




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                                Case No. 1:14-cr-00238-TWP-DKL-1

                                                          ORDER ON MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  BREON A. NICHOLS                                        (COMPASSIONATE RELEASE)


        Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motions are:

 ☒ DENIED.

 ☐ DENIED WITHOUT PREJUDICE.

 ☐ OTHER:

 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 2 of 9 PageID #: 260




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )    Case No. 1:14-cr-00238-TWP-DKL
                                                    )
 BREON A. NICHOLS,                                  )
                                                    )
                             Defendant.             )

              ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        This matter is before the Court on Breon Nichols' ("Nichols") pro se Motions for

 Compassionate Release filed pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. 43, 64, 66.) Nichols

 seeks immediate release and the reduction of his sentence to time served due to his fear of

 contracting COVID-19, and because his family needs his assistance. Because Nichols has not

 shown extraordinary and compelling reasons for a sentence reduction, his Motions are denied.

                                          I. BACKGROUND

         On March 19, 2015, Nichols pled guilty to one count of possession of a firearm by a

 convicted felon in violation of 18 U.S.C. § 922(g)(1) (Dkt. 33) and was sentenced to 92 months

 (Dkt. 35).

        On April 15, 2020, Nichols filed a pro se motion for compassionate release. (Dkt. 43.)

 Briefing on the merits was stayed while Nichols exhausted his administrative remedies. (Dkt. 47.)

 Counsel was appointed to represent Nichols, (Dkt. 44), but subsequently withdrew, (Dkt. 62).

 Nichols filed an Amended Motion for Compassionate Release on July 17, 2020, (Dkt. 64), and

 another amended motion on August 4, 2020, (Dkt. 66). The Government filed its Response in



                                                2
Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 3 of 9 PageID #: 261




 Opposition to Nichols' Motion arguing that Nichols cannot establish an extraordinary and

 compelling reason for his release, and the 3553(a) factors weigh against his release. (Dkt. 69.)

 The Motions are now ripe for review.

                                        II.   DISCUSSION

        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

 ("BOP") could file a motion for a reduction based on "extraordinary and compelling

 reasons." Now, a defendant is also permitted to file such a motion after exhausting all

 administrative remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239

 (2018). The amended version of the statute states:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
        may impose a term of probation or supervised release with or without conditions
        that does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction;
               or

               (ii) the defendant is at least 70 years of age, has served at least 30
               years in prison, pursuant to a sentence imposed under section
               3559(c), for the offense or offenses for which the defendant is
               currently imprisoned, and a determination has been made by the
               Director of the Bureau of Prisons that the defendant is not a danger
               to the safety of any other person or the community, as provided
               under section 3142(g);




                                                  3
Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 4 of 9 PageID #: 262




        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of

 the defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c) contained in United States Sentencing Guidelines

 ("U.S.S.G.") § 1B1.13 and the accompanying Application Notes.

        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

 U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

 the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

                                                  4
Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 5 of 9 PageID #: 263




 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

 provision for "extraordinary and compelling reason[s] other than, or in combination with, the

 reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

 of Prisons." Id., Application Note 1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP.     Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C.

 § 3582(c)(1)(A), the court may reduce a term of imprisonment . . . "). It has not been updated since

 the First Step Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a

 result, the Sentencing Commission has not yet issued a policy statement "applicable" to motions

 filed by prisoners. United States v. Gunn, __ F. 3d __, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,

 2020).     And,      in   the   absence    of   an       applicable   policy    statement,    the portion

 of § 3582(c)(1)(A) requiring that a reduction be "consistent with the applicable policy statements

 issued    by   the    Sentencing   Commission" does         not   curtail   a   district   court   judge's

 discretion. Id. Nonetheless, the Commission's analysis in § 1B1.13 can guide a court's discretion

 without being conclusive. Id. As to motions brought under the "catchall" provision in Subsection

 (D), district judges should give the Director of the BOP's analysis substantial weight (if he has

 provided such an analysis), even though those views are not controlling. Id.

          Accordingly, the court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; (2) whether a defendant presents a danger to the safety of

 any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.



                                                      5
Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 6 of 9 PageID #: 264




        Nichols is 31 years of age and is currently incarcerated at the United States Penitentiary in

 Terre Haute, Indiana. With good time credit, his projected release date is December 28, 2021.

 (Dkt. 69-1 at 1, 3.) Accounting for time served during the pendency of his case, Nichols has served

 slightly over five years, representing over 66% of the full term, and 76% of the statutory term of

 his sentence. (Dkt 69 at 3; Dkt. 69-1 at 3.) As of December 11, 2020, USP Terre Haute is

 experiencing an outbreak of COVID-19, with 133 inmates and 4 staff currently positive for the

 virus. See https://www.bop.gov/coronavirus/.

        Nichols asks the Court to allow him to be released early due to his fear of contracting

 COVID-19, and because his mother and his children's mother both suffer from chronic illnesses

 and need his assistance. (Dkt. 66 at 4.) He argues that his children's mother has sickle cell anemia

 and "can't watch over [the children] like she should" due to her illness. Id. He asserts that his

 mother and his children's mother are unable to care for themselves or go to the grocery store. (Dkt.

 43 at 1.) If released, Nichols would live with his mother in Bloomington, Indiana, and hopes to

 use sewing skills he acquired in prison to find work. (Dkt. 66 at 5.)

        Nichols does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13 apply

 to him. Thus, the question is whether the Court should exercise its broad discretion to find an

 extraordinary and compelling reason warranting release in this case.

        The Court concludes that it should not. While the Court sympathizes with Nichols' fear of

 contracting the virus, the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction. See United States v. Raia, 954 F.3d 594, 597

 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may

 spread to a particular prison alone cannot independently justify compassionate release, especially

 considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's



                                                  6
Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 7 of 9 PageID #: 265




 spread."); United States v. Jackson, No. 1:18-cr-314-RLY-MJD01, Dkt. 33 (S.D. Ind. Aug. 12,

 2020) (concluding that the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction). As such, this Court has consistently denied

 motions for compassionate release from defendants—like Nichols 1—who are not at an increased

 risk of developing severe symptoms if they contract COVID-19, even when they are incarcerated

 in a "hotspot" for COVID-19 infections. See United States v. Dyson, 2020 WL 3440335, at *3

 (S.D. Ind. June 22, 2020) (collecting cases). Accordingly, the Court concludes that the risk

 presented by COVID-19 does not present an extraordinary and compelling reason warranting a

 sentence reduction in this case.

          Nichols has not submitted any evidence demonstrating that he is the only person who is

 available to care for his mother, who has heart disease and diabetes. Regardless, many inmates

 have aging and sick parents whom they might like to support. As a result, multiple courts have

 held that the desire to care for an elderly parent is not an extraordinary and compelling reason

 warranting a sentence reduction. See United States v. Crandle, 2020 WL 2188865, at *3 & n.27

 (M.D. La. May 6, 2020) (collecting cases); United States v. Ingram, 2019 WL 3162305, at *2 (S.D.

 Ohio July 16, 2019) ("Many, if not all inmates, have aging and sick parents. Such circumstance is

 not extraordinary."). While the Court empathizes with Nichols' desire to care for his ailing mother,

 her health condition does not represent an extraordinary and compelling reason warranting release.

          Nichols also alleges that his children's mother is too ill to care for their children. But he

 provides no supporting evidence that the mother of his children is incapacitated by her condition,



 1
   In his Reply, Nichols states for the first time that he is a former smoker. (Dkt. 70 at 5.) He asserts that he attached
 documentation to one of his motions stating such, but his exhibits pertain only to his rehabilitative efforts. (Dkt. 64-
 1.) And Nichols made no claim in his motions that he was seeking release based on his own medical conditions. (Dkt.
 66 at 5–6 (section discussing medical reasons for compassionate release left blank).) The Court considers this
 argument waived.

                                                            7
Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 8 of 9 PageID #: 266




 or that there is no other available caregiver for the children. See, e.g. United States v. Chaffin,

 3:13-cr-00032-RLY-CMM-1 (S.D. Ind. October 6, 2020) (granting compassionate release where

 the incarceration of defendant's children's mother would result in their adoption due to lack of

 available caregiver); United States v. Richardson, 2020 WL 2200853, at *1 (E.D.N.C. May 6,

 2020) (denying relief where defendant asserted his child's mother was ailing, but there was no

 evidentiary proof that defendant was the only available caregiver).

        Nichols is to be commended for completing multiple programs during his incarceration.

 But rehabilitation alone cannot be an extraordinary and compelling reason warranting a sentence

 reduction. See 28 U.S.C. § 994(t).

        Given the Court's determination that Nichols has not shown extraordinary and compelling

 reasons to justify his release, the Court discusses the § 3553(a) factors and whether Nichols is a

 danger to the community only briefly. For the instant offense, Nichols sold what was determined

 to be a stolen handgun to a confidential informant despite being a convicted felon. (Dkt. 29 at 3.)

 Nichols' criminal history shows previous felony convictions for theft, burglary, and resisting law

 enforcement, and he had a pending petition to revoke a suspended sentence due to an arrest for

 intimidation and possession of a weapon. Id. at 6–8. While the Court commends Nichols for his

 efforts at rehabilitation, it cannot find that Nichols would not be a danger to the community if

 released. Likewise, it cannot conclude that the § 3553(a) factors weigh in favor of release at this

 time, despite the fact that Nichols faces some risk from the COVID-19 pandemic.




                                                 8
Case 1:14-cr-00238-TWP-DKL Document 71 Filed 12/14/20 Page 9 of 9 PageID #: 267




                                     III. CONCLUSION

        For the reasons stated above, Nichols' pro se Motions for Compassionate Release,

 (Dkts. [43], [64], and [66]), are DENIED.

        SO ORDERED.

 Date: 12/14/2020



 DISTRIBUTION:

 Breon Nichols, #12511-028
 UNITED STATES PENITENTIARY TERRE HAUTE
 P.O. Box 33
 Terre Haute, Indiana 47808

 Matthew J. Lasher
 UNITED STATES ATTORNEY'S OFFICE
 matthew.lasher@usdoj.gov

 William Lance McCoskey
 UNITED STATES ATTORNEY'S OFFICE
 william.mccoskey@usdoj.gov




                                             9
